DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are pending and are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been partially withdrawn in light of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 2, the limitation “longitudinal axis…on a side of a smaller first angle of two angles…the second grasping portion” is unclear. It is unclear how the longitudinal axes of the first and second grasping portions can intersect with each other and also be located on a side of a smaller first angle of two angles that are formed by the same longitudinal axes of the first and second grasping portions. Claim 3 is rejected due to their dependency on claim 2.
Regarding claim 2, the limitation “the bending operation member” lacks antecedent basis. This feature was not previously recited (i.e. claim 1 now recites a bending operation lever).
Regarding claim 4, the limitation “a slider” lacks antecedent basis. Claim 1 recites “a treatment instrument operation slider”. It is unclear if these are two different features.
Regarding claim 5, the limitation “to be attachable to the first mount and to the attachable to the second mount” is unclear. It is unclear what is attachable to the second mount.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arakawa (US 4,617,915).
Regarding claim 1, Arakawa discloses an endoscope (figure 3) comprising: an endoscope operation member (30, figure 3) provided on a proximal end side of an endoscope insertion portion (36, figure 3), the endoscope insertion portion including a bending portion (insertion section 36…varied in its curved direction | Col. 4, lines 50-52) configured to be inserted into a subject and bendable, the endoscope operation member including a bending operation lever (76, figure 4 | interpreted “lever” as a projecting piece by which a mechanism is operated or adjusted as defined by Merriam-Webster) configured to cause the bending portion to bend, and a treatment instrument insertion port (82, figure 4) through which a treatment instrument insertion portion of a treatment instrument (treating device; Col. 4, lines 56-58) is inserted; a first grasping portion (48, figure 4) provided so as to be positioned on a distal end side with respect to the bending operation lever, the first grasping portion being configured to enable the endoscope operation member to be grasped in a first grasping state (1st grasping portion 48 is capable of causing the endoscope operation member to be grasped in a 1st grasping state); a second grasping portion (50, figure 4) provided so as to extend on a proximal end side of the bending operation lever, the second grasping portion being configured to enable the endoscope operation member to be grasped in a second grasping state (see 80, figure 4); and a first mount and a second mount (a portion of the outer surface of 48 and 50, figure 4) to each of which an attaching portion provided to a treatment instrument operation portion of the treatment instrument is attachable so as to enable an operation of the bending operation lever and an operation of a treatment instrument operation slider provided to the treatment instrument operation portion of the treatment instrument to be performed with fingers of a hand grasping the endoscope operation member, with the endoscope operation member being grasped in the first grasping state or in the second grasping state (intended use language – see italicized), the first and second mounts being provided respectively on the first grasping portion and the second grasping portion (see figure 4).  
Regarding claim 2, Arakawa further discloses the endoscope operation member is formed in a flexed shape having an apex at a crossing point (where axis of 48 and 50 intersect, figure 4) between a longitudinal axis of the first grasping portion and a longitudinal axis of the second grasping portion, in which the longitudinal axis of the first grasping portion and the longitudinal axis of the second grasping portion intersect with each other on a side of a smaller first angle of two angles formed by the longitudinal axis of the first grasping portion and the longitudinal axis of the second grasping portion (see 112b rejection above | see figure 4), the bending operation member is disposed on a side of a larger second angle of the two angles (76 is disposed on a side of a larger second angle of the two angles, see figure 4), and the first mount and the second mount are provided at positions symmetrical with respect to a straight line that halves the larger second angle (see outer surface of 48 and 50, figure 4 | 48 and 50 can have the location of the mounts positions symmetrical with respect to a straight line that halves the larger second angle).  
Regarding claim 3, Arakawa further discloses the straight line that halves the larger second angle and a central axis of a shaft portion of the bending operation lever lever is in a neutral state (see axis 78 of 76, figure 4).  
Regarding claim 4, Arakawa further discloses the treatment instrument operation portion of the treatment instrument is provided with a slider configured to be slidable in a longitudinal axis direction of the treatment instrument operation portion (see intended use language in claim 1 | the treatment instrument operation portion of the treatment instrument is capable of being provided with a slider…).  
Regarding claim 5, Arakawa discloses an endoscope system (see figure 3) comprising, an endoscope (see figure 3); and a treatment instrument (treating device; Col. 4, lines 56-58) configured to be inserted into the endoscope, the endoscope comprising: an endoscope operation member (30, figure 3) provided on a proximal end side of an endoscope insertion portion (36, figure 3), the endoscope insertion portion including a bending portion (insertion section 36…varied in its curved direction | Col. 4, lines 50-52) configured to be inserted into a subject and bendable, the endoscope operation member including a bending operation lever (76, figure 4 | interpreted “lever” as a projecting piece by which a mechanism is operated or adjusted as defined by Merriam-Webster) configured to cause the bending portion to bend, and a treatment instrument insertion port (82, figure 4) through which a treatment instrument insertion portion of the treatment instrument is inserted (Col. 4, lines 56-58); a first grasping portion  (48, figure 4) provided so as to be positioned on a distal end side with respect to the bending operation lever, the first grasping portion being configured to enable the endoscope operation member to be grasped in a first grasping state (1st grasping portion 48 is capable of causing the endoscope operation member to be grasped in the st grasping state); a second grasping portion (50, figure 4) provided so as to extend on a proximal end side of the bending operation lever, the second grasping portion being configured to enable the endoscope operation member to be grasped in a second grasping state (see 80, figure 4); and a first mount and a second mount (a portion of the outer surface of 48 and 50, figure 4) to each of which an attaching portion provided to a treatment instrument operation portion of the treatment instrument is attachable so as to enable an operation of the bending operation lever and an operation of a treatment instrument operation slider provided to the treatment instrument operation portion of the treatment instrument to be performed with fingers of a hand grasping the endoscope operation member, with the endoscope operation member being grasped in the first grasping state or in the second grasping state (intended use language – italicized for emphasis), the first and second mounts  being provided respectively on the first grasping portion and the second grasping portion (see 48 and 50, figure 4), the treatment instrument comprising: the treatment instrument insertion portion to be inserted into the treatment instrument insertion port; and the treatment instrument operation portion provided with the attaching portion configured to be attachable to first mount and to the attachable to the second mount (see intended use language immediately above).   

Note to Applicants
The examiner suggests positively reciting the treatment instrument operation portion and features/structures associated with it to overcome the intended use interpretation (see bolded and italicized language in the body of the rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        November 4, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795